17 A.3d 921 (2011)
COMMONWEALTH of Pennsylvania, Respondent
v.
Benjamin WALKER, Petitioner.
No. 534 EAL 2010.
Supreme Court of Pennsylvania.
April 19, 2011.

ORDER
PER CURIAM.
AND NOW, this 19th day of April 2011, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by Petitioner, are:
a. Should not the trial court have had the discretion to permit Petitioner to present the testimony of a nationally recognized expert in the field of human memory, perception and recall where the sole evidence to establish his guilt was the testimony of a victim who was under extreme duress when assaulted at gunpoint by a stranger of another race?
b. Should not the court permit expert scientific testimony, whether it be for the defense or prosecution, on how the mind works as long as such testimony has received general acceptance within the scientific community?